DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Remarks
Claims 1, 5, and 12 are amended.
Claims 6 and 11 are cancelled.
Claims 14-17 are withdrawn from further consideration.
Claims 1-5, 7-10, and 12-17 are pending.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (JP 2014216334 A, see English Machine Translation) in view of SCHULTZ (US 20120055547 A1) and JIN (KR 20130027301 A, see English Machine Translation) with evidence provided by CHANG (Growth of Hydrogenated Microcrystalline Silicon Thin Films Using Electron Cyclotron Resonance Chemical Deposition Method).
	Regarding claim 1, KOBAYASHI teaches a solar cell (see the photovoltaic device 10 in Fig. 1) comprising:
a crystalline silicon wafer (see the n-type crystal semiconductor substrate 11);
a first passivation layer (see the first intrinsic amorphous semiconductor thin film 12; P5, The thickness of the intrinsic amorphous semiconductor thin film 12 is not particularly limited, but can be, for example, 1 nm or more and 10 nm or less, and preferably 4 nm or less. When the film thickness is less than 1 nm, recombination of carriers is likely to occur due to defects easily occurring; Based on the disclosure, the first intrinsic amorphous semiconductor thin film 12 has a capability of passivation) which is formed on a light receiving surface of the crystalline silicon wafer (see the top surface of the n-type crystal semiconductor substrate 11) (see Fig. 1);
an n-type crystalline silicon layer (see the n-type microcrystalline silicon thin film 13; P6, The n-type amorphous semiconductor constituting the n-type amorphous semiconductor thin film 13 is not particularly limited as long as the photovoltaic element 10 can exhibit a predetermined external quantum efficiency. n-type microcrystalline semiconductor is preferred. Examples of the semiconductor constituting the n-type microcrystalline semiconductor include silicon; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the n-type microcrystalline silicon semiconductor for the thin film 13 in the device of KOBAYASHI, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) which is formed on the first passivation layer (see the discussion above and Fig. 1);
a first transparent conductive layer (see the first transparent conductive film 14) which is formed on the n-type crystalline silicon layer (see Fig. 1) and which contains a metal oxide (P6, Examples of the transparent electrode material constituting the first transparent conductive film 14 include indium tin oxide (ITO), tungsten-doped indium oxide (IWO)); 
a first collector electrode (see the collector electrodes 18) which includes a plurality of thin linear finger sections formed on the first transparent conductive layer (see Fig. 1, P7 
a second passivation layer (see the second intrinsic amorphous semiconductor thin film 15; P7, The thickness of the p-type amorphous semiconductor thin film 16 is not particularly limited, but is preferably, for example, 1 nm to 20 nm, more preferably 3 nm to 10 nm, and still more preferably 5 nm. By setting the film thickness within such a range, occurrence of carrier recombination and series resistance can be reduced in a balanced manner; Based on the disclosure, the second intrinsic amorphous semiconductor thin film 15 has a capability of passivation) which is formed on a rear surface of the crystalline silicon wafer (see the bottom surface of the n-type crystal semiconductor substrate 11) (see Fig. 1); and 
a p-type amorphous silicon layer (see the p-type amorphous silicon thin film 16; P7, The p-type amorphous semiconductor thin film 16 include SiC, SiGe, SiN, etc. in addition to p-type amorphous silicon, but silicon is preferable from the viewpoint of productivity; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the p-type amorphous silicon semiconductor for the thin film 16 in the device of KOBAYASHI, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) which is formed on the second passivation layer (see the discussion above and Fig. 1);
a second transparent conductive layer (see the second transparent conductive film 17) which is formed on the p-type amorphous silicon layer (see Fig. 1) and which contains a metal oxide (P7, The material and the film forming method for forming the second transparent conductive film 17 are the same as those for the first transparent conductive film 14 and see the discussion above); and 
a second collector electrode (see the collector electrodes 19) which includes a plurality of thin linear finger sections formed on the second transparent conductive layer (see Fig. 1, P7 The collector electrodes 18 and 19 include a plurality of bus bar electrodes formed in parallel to each other, and a plurality of finger electrodes formed orthogonal to these bus bar electrodes and in parallel with each other).
	Regarding the claimed “and which mainly contains silicon oxide” and “wherein the first passivation layer has a smaller thickness and a higher oxygen concentration than the second passivation layer”, KOBAYASHI discloses the thickness of the first intrinsic amorphous semiconductor thin film 12 is not particularly limited, but can be, for example, 1 nm or more and 10 nm or less and the film thickness of the second intrinsic amorphous semiconductor thin film 15 can be, for example, 1 nm or more and 10 nm or less (P5-P7), and the first intrinsic amorphous semiconductor thin film 12 and the second intrinsic amorphous semiconductor thin film 15 include silicon (Si), SiC, SiGe, SiN (P5-P7), but does not explicitly disclose the claimed feature.  However, SCHULTZ discloses a silicon solar cell, wherein the first electrically passivating interface layer 64 in Fig. 6 includes silicon oxide, silicon nitride, intrinsic amorphous silicon, intrinsic polycrystalline silicon, aluminum oxide, aluminum nitride, phosphorus nitride, titanium nitride [0057] and the second electrically passivating interface layer 66 in Fig. 6 includes silicon oxide, silicon nitride, intrinsic amorphous silicon, intrinsic polycrystalline silicon, aluminum oxide, aluminum nitride, phosphorus nitride, titanium nitride [0059].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the silicon oxide material for the first intrinsic amorphous semiconductor thin film and the intrinsic amorphous silicon for the second intrinsic amorphous semiconductor thin film in the device of KOBAYASHI as taught by SCHULTZ, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified KOBAYASHI teaches the first passivation layer mainly contains silicon oxide (see the discussion above), and the first passivation layer 
	Further regarding the claimed “wherein the first collector electrode includes the finger sections in a number smaller than the finger sections included in the second collector electrode”, KOBAYASHI teaches the first collector electrode includes the finger sections and the second collector electrode includes the finger sections, but does not explicitly disclose the claimed “in a number smaller than”.  However, JIN discloses a solar cell, wherein the number of rear finger lines 170 may be greater than the number of front finger lines 140 and if the number of the rear finger lines 170 is larger than the number of the front finger lines 140, the total resistance of the solar cells 100 decreases as the distance of movement of electrons or holes to the rear finger lines 170 becomes shorter can do, in addition, since it is not necessary to increase the number of the front finger lines 140 to reduce the resistance, the light absorption at the front surface of the solar cell 100 is not further disturbed and the light absorption rate of the solar cell 100 is reduced (P9).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the number of the plurality of finger electrodes of the collector electrodes 18 and the number of the plurality of finger electrodes of the collector electrodes 19 so that the number of the plurality of finger electrodes of the collector electrodes 18 is smaller than the number of the plurality of finger electrodes of the collector electrodes 19 in the device of KOBAYASHI as taught by JIN, because the total 

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.	KOBAYASHI teaches the second passivation layer contains substantially intrinsic amorphous silicon or amorphous silicon that has a dopant concentration lower than that in the p-type amorphous silicon layer (see the rejection of claim 1, see the intrinsic amorphous silicon for the second intrinsic amorphous semiconductor thin film, which has a dopant concentration lower than that in the p-type amorphous silicon thin film).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.	
	Regarding the recitation “wherein a crystallization rate of the p-type amorphous silicon layer is lower than a crystallization rate of the n-type crystalline silicon layer, and the crystallization rate of the n-type crystalline silicon layer is lower than a crystallization rate of the crystalline silicon wafer”, the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “film layer” is given patentable weight.

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the oxygen concentration in the first passivation layer is 1.0 x 1021 atoms/cm3 or higher”, since modified KOBAYASHI meets all the composition requirements of the claimed product (The claimed composition requires silicon oxide and modified KOBAYASHI teaches silicon oxide), the property regarding “wherein the oxygen concentration in the first passivation layer is 1.0 x 1021 atoms/cm3 or higher” would obviously have been present in modified KOBAYASHI’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 7.
	Modified KOBAYASHI teaches the n-type crystalline silicon layer has a hydrogen concentration lower than that in the p-type amorphous silicon layer (KOBAYASHI discloses the n-type microcrystalline silicon thin film 13 and the p-type amorphous silicon thin film 16 grown by CVD method using H2, SiH4 gases and Evidence provided by CHANG discloses hydrogenated microcrystalline silicon (μc-Si:H) thin films grown by CVD method using H2, SiH4 gases, wherein Fig. 2 shows that the Si layer with the higher crystallinity shows the lower hydrogen content; Based on the disclosure, the n-type microcrystalline silicon thin film 13 has a hydrogen concentration lower than that in the p-type amorphous silicon thin film 16).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	Modified KOBAYASHI teaches the n-type crystalline silicon layer has a hydrogen concentration lower than that in the second passivation layer (KOBAYASHI discloses the n-type microcrystalline silicon thin film 13 and the intrinsic amorphous silicon grown by CVD method using H2, SiH4 gases and Evidence provided by CHANG discloses hydrogenated microcrystalline silicon (μc-Si:H) thin films grown by CVD method using H2, SiH4 gases, wherein Fig. 2 shows that the Si layer with the higher crystallinity shows the lower hydrogen content; Based on the disclosure, the n-type microcrystalline silicon thin film 13 has a hydrogen concentration lower than that in the intrinsic amorphous silicon).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.	
	Regarding the recitation “wherein an n-type dopant concentration in the first passivation layer is higher than a p-type dopant concentration in the second passivation layer”, the first intrinsic amorphous semiconductor thin film 12 does not contain any dopant itself but there would be a certain amount of n-type dopant near the n-type crystal semiconductor substrate 11 because of the dopant diffusion, however the second intrinsic amorphous semiconductor thin film 15 does not contain any p-type dopant, which meets the recitation.

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.	Regarding the claimed “wherein a refractive index of the n-type crystalline silicon layer is equal to or greater than 2.5 times a refractive index of the first transparent conductive layer”, since KOBAYASHI meets all the composition requirements of the claimed product (see the rejections of claims 1 and 10; KOBAYASHI discloses the n-type microcrystalline silicon thin film 13 grown by CVD and the first transparent conductive film 14 including indium tin oxide (ITO), .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (JP 2014216334 A, see English Machine Translation) in view of SCHULTZ (US 20120055547 A1) and JIN (KR 20130027301 A, see English Machine Translation) as applied to claim 1, further in view of YANG (US 20150357507 A1) and ZOUARI (Effect of the front surface field on crystalline silicon solar cell efficiency).
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “Wherein the crystalline silicon wafer is an n-type crystalline silicon wafer, and has, at an interface in contact with the first passivation layer and a surrounding area of the interface of the crystalline silicon wafer in contact with the first passivation layer, an n+ layer that is doped into an n type and that has a dopant concentration higher than that in a region other than the interface of the crystalline silicon wafer in contact with the first passivation layer and the surrounding area of the interface of the crystalline silicon + layer that is doped into an n type and that has a dopant concentration higher than that in a region other than the interface of the crystalline silicon wafer in contact with the first passivation layer and the surrounding area of the interface of the crystalline silicon wafer in contact with the first passivation layer”.  However, YANG discloses a silicon solar cell, wherein the semiconductor substrate 10 may include a front surface field region 130 at a front surface thereof and the front surface field region 130 may have the same conductive type as that of the base region 110 and a higher doping concentration than the base region 110 [0025], wherein the front surface field region 130 may be formed as a portion of a single-crystalline semiconductor substrate [0026].  Additionally, ZOUARI discloses a crystalline silicon solar cell, wherein the most important role played by the front surface field layer is to enhance the collection of light-generated free carriers, which improves the efficiency of the short wavelength quantum (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the front surface field layer, as a portion of the n-type crystal semiconductor substrate, having a higher n-type doping concentration than the n-type crystal semiconductor substrate in the device of KOBAYASHI as taught by YANG and ZOUARI, because the front surface field layer enhances the collection of light-generated free carriers, which improves the efficiency of the short wavelength quantum.  Therefore, modified KOBAYASHI teaches the crystalline silicon wafer is an n-type crystalline silicon wafer, and has, at an interface in contact with the first passivation layer and a surrounding area thereof, an n+ layer that is doped into an n type and that has a dopant concentration higher than that in a region other than the interface of the crystalline silicon wafer in contact with the first passivation 

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified KOBAYASHI teaches in the crystalline silicon wafer, an impurity concentration in the interface in contact with the fist passivation layer and the surrounding area of the interface of the crystalline silicon wafer in contact with the first passivation layer is higher than an impurity concentration in an interface in contact with the second passivation layer and a surrounding area of the interface of the crystalline silicon wafer in contact with the second passivation layer (see the rejection of claim 4 and Fig. 1 of KOBAYASHI; Because of the front surface field layer, as a portion of the n-type crystal semiconductor substrate, having a higher n-type doping concentration than the n-type crystal semiconductor substrate, the impurity concentration in the interface in contact with the first intrinsic amorphous semiconductor thin film 12 and the surrounding area thereof is higher than the impurity concentration in an interface in contact with the second intrinsic amorphous semiconductor thin film 15 and a surrounding area thereof).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (JP 2014216334 A, see English Machine Translation) in view of SCHULTZ (US 20120055547 A1) and JIN (KR 20130027301 A, see English Machine Translation) as applied to claim 1, further in view of NAKASHIMA (US 20100006147 A1).
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a protective layer which is formed on the n-type crystalline silicon layer and which mainly contains an insulation material; a second transparent conductive layer which is formed on the p-type amorphous silicon layer and which contains a metal oxide; .


Response to Arguments
	Applicant's arguments filed on 01/15/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P9-P10, is not persuasive.
	JIN discloses a solar cell, wherein the number of rear finger lines 170 may be greater than the number of front finger lines 140.  Modified KOBAYASHI in view of SCHULTZ and JIN teaches all limitation required by the amended claim 1.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726